                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Carole Herbster, Alex Schap, Charles          )
Schap;                                        )
                                              )
               Plaintiffs                     )
                                              )
vs.                                           )      No. 16-cv-11555
                                              )
3550 Condominium Association;                 )
DK Condo, a Draper and Kramer                 )
Company                                       )
                                              )
               Defendants                     )

                                AGREED MOTION TO LIFT
                               DISMISSAL WITH PREJUDICE

       The parties, in support of their Agreed Motion to Lift Dismissal with Prejudice state as

follows:

       1.      At a status hearing before Magistrate Judge Jantz on February 20, 2020 the parties

reported to the Court that they had reached a settlement in principle.

       2.      On March 2, 2020, this Court dismissed the instant action without prejudice,

which would convert to a dismissal with prejudice on Thursday, April 30, 2020. Dkt. at 76.

       3.      The parties have been working since the February 20, 2020 status to put together

a written settlement agreement, but do not have a finalized agreement yet.

       4.      The parties would like 30 more days for the case to convert to a dismissal with

prejudice so the parties may have an opportunity to finalize and execute the agreement.

       WHEREFORE, the parties respectfully request that this Court extend the date for

dismissal with prejudice 30 days, or until May 30, 2020.
Dated: April 29, 2020   Respectfully Submitted,

                        _/s/ Mary Rosenberg_____________
                        Mary Rosenberg
                        Access Living of Metropolitan Chicago
                        115 W. Chicago
                        Chicago, Illinois 60654
                        mrosenberg@accessliving.org
                        (312) 640 – 2155

                        _/s/ Rebecca Rothmann______________
                        Rebecca Rothmann
                        Wilson Elser Moskowitz Edelman & Dicker
                        LLP
                        55 West Monroe Street - Suite 3800
                        Chicago, IL 60603-5001
                        Rebecca.Rothmann@wilsonelser.com
                        (312) 821-6148
